Withey, J., dissenting: I dissent from the opinion of the majority in this case upon two grounds, only one of which I discuss herein. As to the other ground, I concur in the dissent of Judge Pierce filed herein. In Robert M. Bilder, 33 T.C. 155, we correctly determined that in allowing the deduction of the taxpayer’s meals and lodging incurred in Florida, it was not proper to consider the congressional history of section 213(e) (1) (B) of the 1954 Code. It is axiomatic that where courts need aid in understanding what Congress has said, they should resort to the history of legislation. It is because Congress had not spoken in section 213(e) (1) (B) upon the subject of meals and lodging but had spoken only on the deductibility of transportation expense that we did not feel called upon to resort to the history of that subparagraph of the statute. Congress had generally in subparagraph (A) of the section made the amounts paid for meals and lodging deductible when proximately related to the treatment, cure, or mitigation of a disease, but it has not, by the clear and unambiguous specific inclusion of transportation expense in subpara-graph (B) among deductible medical expense, altered or amended subparagraph (A). The majority improperly seeks to fill a legislative void with the words of congressional committee reports which only by reading such reports as they do, appear to express an intent to exclude meals and lodging from deductible medical expense. This constitutes the grossest kind of judicial legislation. The reference to transportation expense in subparagraph (B) cannot by any stretch of the imagination be read to include the expense of meals and lodging incurred by a taxpayer while not being transported. Where Congress has in other legislation sought to cover both categories of expense, reference has been made to “travel expense” not “transportation expense.” Although one term may include the other they are nol synonymous.